                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

 RHONDA M. COLLINSWORTH,                     )
                                             )
              Plaintiff,                     )
                                             )
 v.                                          )      No.:   3:20-CV-57-TAV-HBG
                                             )
 CLAIBORNE COUNTY                            )
 JUSTICE CENTER,                             )
                                             )
              Defendant.                     )


                              MEMORANDUM OPINION

       Plaintiff alleges the Defendant Claiborne County Justice Center (“Justice Center”)

 violated her Eighth Amendment rights and brings this action pro se under 42 U.S.C. § 1983

 [Doc. 1]. Plaintiff was booked and held in the Justice Center for approximately 31 hours

 from October 21, 2019 to October 22, 2019 [Doc. 11-1, 11-2]. She filed a complaint on

 February 7, 2020, alleging that her rights were violated when the nurse did not provide

 plaintiff with her medication, even upon request [Doc. 1]. Defendant filed the present

 Motion for Summary Judgment on May 6, 2020 [Doc. 9]. Plaintiff did not file a response,

 and the time for doing so has expired. E.D. Tenn. L.R. 7.1(a). Upon review of the record,

 and for the reasons that follow, defendant’s Motion [Doc. 9] will be GRANTED.

 I.    Standard of Review

       Rule 56(a) of the Federal Rules of Civil Procedure provides that “[t]he court shall

 grant summary judgment if the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” In ruling on a




Case 3:20-cv-00057-TAV-HBG Document 12 Filed 09/11/20 Page 1 of 4 PageID #: 48
 motion for summary judgment, the court must draw all reasonable inferences in favor of

 the nonmoving party. McLean v. 988011 Ontario Ltd., 224 F.3d 797, 800 (6th Cir. 2000).

 As such, the moving party has the burden of conclusively showing the lack of any genuine

 issue of material fact. Smith v. Hudson, 600 F.2d 60, 63 (6th Cir. 1979). To successfully

 oppose a motion for summary judgment, “[t]he non-moving party . . . must present

 sufficient evidence from which a jury could reasonably find for him.” Jones v. Muskegon

 Cnty., 625 F.3d 935, 940 (6th Cir. 2010) (citing Anderson v. Liberty Lobby, Inc., 447 U.S.

 242, 252 (1986)). Additionally, as a general rule, pro se pleadings are to be “liberally

 construed” and “held to less stringent standards than formal pleadings drafted by

 lawyers.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).

 II.    Analysis

        Defendant argues summary judgment is appropriate because the Justice Center, as

 a part of the Claiborne County Sheriff’s Department, is not an entity capable of being sued,

 and that plaintiff has not established a policy or custom that has harmed her [Doc. 11 pp. 3–

 4].

        First, plaintiff has only named the Justice Center as a defendant. However, it is well

 established that a jail is not a “person” subject to suit under § 1983. See Watson v. Gill, 40

 F. App’x 88, 89 (6th Cir. 2002) (county jail is a department of the county and not a separate

 legal entity capable of being sued); Travis v. Clinton Cnty. Jail, No. 1:10-cv-1276, 2011

 WL 447000, at *2 (W.D. Mich. Feb. 4, 2011) (“The jail is a building, not

 an entity capable of being sued in its own right.”).


                                               2


Case 3:20-cv-00057-TAV-HBG Document 12 Filed 09/11/20 Page 2 of 4 PageID #: 49
        Additionally, the Justice Center is not capable of being sued as a part of the

 Claiborne County Sheriff’s Office (“Sheriff’s Office”). See Mathes v. Metro. Gov’t of

 Nashville & Davidson Cnty., No. 3:10–cv–0496, 2010 WL 3341889, at *2 (M.D. Tenn.

 Aug. 25, 2010) (collecting Tennessee district court cases concluding that police

 departments and sheriff's offices are not proper parties to a § 1983 suit); Petty v. Cnty. of

 Franklin, Ohio, 478 F.3d 341, 347 (6th Cir.2007) (holding the same under Ohio law);

 Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir.1994) (holding the same under Kentucky

 law). Since the Justice Center and Sheriff’s Office are not capable of being sued, Claiborne

 County (“County”) would be the proper party. Matthews, 35 F.3d, at 1049. Even though

 pro se pleadings are to be construed liberally, in each place in which plaintiff named a

 defendant, she referenced the full name of Claiborne County Justice Center and makes no

 references to the county alone [Doc. 1].

        Second, assuming, arguendo, that plaintiff had named the County as a defendant,

 the case would still be entitled to summary judgment, as plaintiff does not allege that the

 violations are carried out under the authority of an unconstitutional policy or custom. Id.

 “Under Monell v. Department of Social Services, 436 U.S. 658 (1978), county liability is

 limited to situations in which the deprivation of constitutional rights results from an official

 policy or custom of the county.” Petty, 478 F.3d at 347 (6th Cir. 2007). A plaintiff must

 (1) identify a policy or custom, (2) connect it to the county, and (3) show the injury was

 caused by the execution of that policy. Garner v. Memphis Police Dep't, 8 F.3d 358, 364

 (6th Cir. 1993). Because plaintiff has not claimed that the alleged violations at the Justice


                                                3


Case 3:20-cv-00057-TAV-HBG Document 12 Filed 09/11/20 Page 3 of 4 PageID #: 50
 Center were carried out under the authority of an unconstitutional policy or custom utilized

 by the County, she does not state a claim even if she had named the County instead of or

 in addition to the Justice Center. Defendant is therefore entitled to summary judgment as

 a matter of law.

 III.   Conclusion

        Defendants’ motion for summary judgment will be GRANTED and plaintiff’s

 claim against the Claiborne County Justice Center will be DISMISSED.

        ORDER ACCORDINGLY.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                              4


Case 3:20-cv-00057-TAV-HBG Document 12 Filed 09/11/20 Page 4 of 4 PageID #: 51
